Beck, Presiding Justice.
The grounds of the motion for new trial, except the general grounds, are not sufficient to raise any question for decision by this court. Apparently there are a large number of grounds, the amendment to the motion covering between twenty-five and thirty pages. None of the grounds are numbered, except the first ground. The allegations of fact in the motion, the conclusions of the movant, and the arguments of counsel are mingled together in such confusion that the court will not undertake to separate the conclusions from the facts which should have been properly pleaded. The court’s approval of the motion was in the following words: “The recital of the facts contained in the foregoing motion for a new trial, and amendment thereto, are hereby approved as true and correct. The conclusions and arguments contained therein are not approved.”
There was sufficient evidence to support the verdict.

Judgment affirmed.


All the Justices concur.